Exhibit 10.14

 

AKERNA CORP.

2019 EQUITY INCENTIVE PLAN

 

Award Agreement

 

This Award Agreement evidences an grant of Stock pursuant to the provisions of
the Akerna Corp. 2019 Equity Incentive Plan (the “Plan”) to the individual whose
name appears below (the “Participant”), pursuant to the provisions of the Plan
and on the following express terms and conditions (capitalized terms not
otherwise defined herein shall have the meaning ascribed thereto in the Plan):

 

1.Name of Participant:

 

2.Number of Shares of Stock:

 

3.Date of Grant:

 

The Participant hereby acknowledges receipt of a copy of the Plan as presently
in effect. The text and all of the terms and provisions of the Plan are
incorporated herein by reference, and this grant of Stock is subject to these
terms and provisions in all respects. The Participant shall remit to the Company
an amount sufficient to satisfy the required withholding tax obligation of the
Company that arises in connection with this grant.

 

AKERNA CORP.         By:                              [NAME/TITLE]
                  Dated  

 

Agreed to and Accepted by:           [Name of Participant]
                  Dated

 